cca_2016033010145832 id uilc number release date from sent wednesday date am to cc bcc subject foia requests with ---------- - following up on our earlier conversation -- where a foia request is signed by a taxpayer an attached that simply notes foia in the space designated for a description of the tax matters to which it applies should be treated as a valid request but only for the documents described in the request if you receive a foia request signed by a poa with a that simply notes foia for the tax matters this request should be rejected as invalid the taxpayer is the one that needs to describe what the representative is authorized to see - either in a foia request signed by the taxpayer or in the body of the which of course is also signed by the taxpayer
